DETAILED ACTION
This communication is with regard to applicant’s claim to benefit of a provisional application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has claimed priority to provisional application 62/608205 which is filed more than 12 months from the current application filing date of 4/15/2019.  Therefore, applicant is not entitled to the benefit of the provisional application filed more than 12 months prior.  The ADS also includes an incorrect filing date for the provisional.  The ADS indicates a provisional filing date of 4/14/2018 however 62/608205 has a filing date of 12/20/2017. 

Allowable Subject Matter
Claims 1-23 are allowed. 
	
 Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	3/1/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861